54 F.3d 764NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Hugh J. GILLEN, Plaintiff, Appellant,v.TOWN OF ARLINGTON, Defendant, Appellee.
No. 95-1179.
United States Court of Appeals,First Circuit.
May 23, 1995.

Hugh J. Gillen on brief pro se.
Edward M. Marlenga on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
Plaintiff is not entitled to compel the teaching of religion in public schools.  We affirm the order dismissing plaintiff's action.


2
Affirmed.